                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

HOFFMANN BROTHERS HEATING )
and AIR CONDITIONING, INC., )
                            )
         Plaintiff,         )
                            )
     vs.                    )                        Case No. 4:19 CV 200 RWS
                            )
HOFFMANN AIR CONDITIONING   )
& HEATING, LLC., et al.,    )
                            )
         Defendants.        )

                        MEMORANDUM AND ORDER

      This matter is before the Court following the start of a hearing on plaintiff’s

motion for preliminary injunction. Counter-defendant Chris Hoffmann testified on

direct examination before I recessed the proceedings to afford the parties the

opportunity to settle this matter. The negotiations were ultimately unsuccessful.

The hearing will resume at a later time to be proposed by the parties.

      After reviewing all the prehearing materials filed by the parties and the

evidence submitted thus far, I issue this Memorandum and Order in advance of the

conclusion of the hearing to provide focus for the remainder of the hearing and

perhaps a roadmap for resolution of this matter.

      I believe that, under the relevant standards, plaintiff will demonstrate a

likelihood of success on the merits of its claims that defendants are infringing on
the Hoffmann Brothers mark and unfairly competing with plaintiff. I do not agree

with defendants’ position that the prior settlement agreement sanctions the conduct

at issue here, because it does not. Merely because Thomas Hoffmann is no longer

precluded by the settlement agreement from using his surname does not mean that

he is entitled to infringe upon the Hoffmann Brothers’ mark and solicit its

customers by confusing them into thinking that he is affiliated with Hoffmann

Brothers when, in fact, he is not. The cases cited by defendants do not support this

conclusion at all. More importantly, neither does the plain language of the

settlement agreement. Tom Hoffmann may compete fairly with Hoffmann

Brothers, but that will likely require that he change his company name, website

(including url address), and any and all materials to include his full name along

with a specific disclaimer in the same typeface and font size stating that his

company is not affiliated with Hoffmann Brothers. It should go without saying, as

well, that any customer who contacts Tom Hoffmann’s business and asks, “Is this

the Hoffmann Brothers?” should be told, “No. This company is not affiliated with

Hoffmann Brothers.” And Tom Hoffmann will be required to return and cease

using all Hoffmann Brothers’ materials, including invoices and photographs

“accidentally” used for advertising. It is my understanding from defense counsel

that Tom Hoffmann has stopped paying for his business name to pop up first as an

advertisement when someone uses Google to search “Hoffmann Brothers” online,


                                          2
so I need not enjoin that conduct, but in the absence of his voluntary cessation of

that conduct the Court would likely enjoin that practice as well. That will be the

likely scope of any preliminary injunctive relief awarded, if any. While the case

law does not vest Tom Hoffmann with an absolute right to use his last name, I will

likely not issue any injunction that precludes him from any use of his surname in

his business name.

      Tom Hoffmann’s disparagement claim is no longer before the Court on a

motion for preliminary injunction because the parties entered into a consent

preliminary injunction. Nevertheless, the conduct that was at issue on that claim

will likely be relevant to the pending motion for preliminary injunction. As

plaintiff is requesting equitable relief, I must be mindful of the maxim that “he who

comes into equity must come with clean hands.” The evidence presented thus far

demonstrates highly inequitable conduct on the part of Chris Hoffmann and other

likely witnesses at this hearing. Chris Hoffmann (and other potential witnesses on

plaintiff’s witness list) will have a lot of hard questions to answer before this Court

upon cross-examination. Despite these scurrilous allegations, Tom Hoffmann

received a windfall from the Hoffmann Brothers’ agreement to abide by the terms

of the settlement agreement’s non-disparagement clause because Hoffmann

Brothers is specifically excluded from that clause under the terms of the settlement

agreement. Tom Hoffmann is not likely to ultimately prevail on his claim that


                                           3
Hoffmann Brothers breached the settlement agreement’s non-disparagement clause

because he would have to demonstrate that the corporation was acting as an “agent

and representative” of one of the individual counter-defendants who is bound by

the clause. Here, that could only be counter-defendant Robert Hoffmann. It is

highly unlikely that I would ultimately determine that a corporation was acting as

the “agent and representative” of one of its individual officers and directors instead

of the other way around, or that counter-defendants Chris Hoffmann and Robert

Hoffmann, Jr. were the “agents and representatives” of Robert Hoffmann based

solely on their familial relationship.

      Many of defendants’ other claims are unlikely to survive the pending motion

to dismiss. Unless defendants can provide some binding or persuasive authority

supporting their position, defendants’ fraud claim based on “fraudulent clicks” will

likely be dismissed. To accept the proposition that an online user commits fraud

every time he clicks on an advertisement if he does not actually intend to engage

the advertised services would subject virtually every online user to civil liability.

And while signing Tom Hoffmann up for services that he did not request is

undoubtedly sophomoric and annoying, it is highly unlikely that I will determine

that the conduct rises to the level of outrageous and shocking behavior required to

state a claim for the intentional infliction of emotional distress under Missouri law,

even when combined with the other allegations of the counterclaim. The other


                                           4
challenged claims are unlikely to survive dismissal, either, for the reasons set out

in the plaintiff’s brief.

        For these reasons, I urge the parties to renew their good faith efforts to

resolve the pending matter without further Court intervention, as neither side will

be happy with the outcome if the Court is forced to decide the matter for them. To

that end, I will require the parties to return to mediation in an attempt to settle this

case. The parties shall report back to the Court by no later than noon on July 23,

2019 whether they have resolved the pending preliminary injunction motion and

the entirety of the case, and if not, shall propose mutually agreeable dates in

August to conclude the preliminary injunction hearing.

        Accordingly,

        IT IS HEREBY ORDERED that the parties shall file a joint memorandum

in accordance with this Memorandum and Order no later than noon on July 23,

2019.




                                         _______________________________
                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE
Dated this 3rd day of July, 2019.




                                            5
